DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    51
    307
    media_image1.png
    Greyscale
. 
Information Disclosure Statement
The information disclosure statement (IDS), dated 10/09/2020 and 12/09/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to election of species in the reply filed on 06/16/2022 is acknowledged. The elected species, see page 2 in applicants remarks, read claims 1-2, 4, 10-11, 28, 32, 40, 42-43 and 48-50. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 10-11, 28, 32, 40, 42-43 and 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (Blood, 2017, 130 (Suppl_1):3767).
For claims 1, 28, 32, 42-43 and 48-50:
Lee et al disclose a method for accelerating regeneration of multiple tissues, including blood, bone, and muscle etc., by transitioning stem cells to GAlert by administering fully reduced HMGB1 (FR) or 3S-HMGB1, wherein HMGB1 accelerates fracture repair and muscle regeneration, and accelerated recovery in murine models when administered 2 weeks before injury. [See page 1 and second paragraph in page 2; figure in page 3].
For claims 2 and 4:
Lee et al disclose the molecular path is through HMGBG1 exerts regenerative effects by forming a heterocomplex with CXCL12 and acting via CXCR4 [See second paragraph in page 2; figure in page 3].
For claim 10-11:
Lee et al disclose that the HMGB1 accelerates fracture repair and muscle regeneration, and accelerated recovery in murine models when administered 2 weeks before injury. [See second paragraph in page 2].
The above is interpreted as bone, which can be knee, hip, angle or elbow etc., and followed by muscle injury, and treatment requires surgery in addition to administration of HMGB1.
For claim 40:
Lee et al disclose that the mode of administration is systemic [see second paragraph in page 2].
Accordingly, claims are fully anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-2, 4, 10-11, 28, 32, 40, 42-43 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Tirone et al (J.Exp.Med., 2018, Vol.215, No.1, 303-318; online published on 04 Dec 2017; see applicants filed IDS dated 10/09/2020).     
For claims 1, 28, 32, 42-43 and 49-50:
Tirone et al teach that administration of fully reduced HMGB1 orchestrates muscle and liver regeneration via CXCR4 and injection of HMGB1 accelerates tissue repair by acting on resident muscle stem cells, hepatocytes, and infiltrating cells. [See abstract].  
Tirone et al further teach that the nonoxidizable HMGB1 mutant 3S, in which serines replace cysteines, promotes muscle and liver regeneration more efficiently than the wild-type protein and without exacerbating inflammation by selectively interacting with CXCR4. [See abstract]. 
The prior art silent on administering HMGB1 before the injury or anticipated injury. However, it is common sense to take the known medication, based on its function/properties, ahead of time to avoid or to lower the risk. In this case, the prior art teach treating the muscle injury by administering HMGB1, and so, one would be motivated to take HMGB1 in advance, if one expects or anticipates injury to lower the risk. 
For claims 2 and 4:
This limitation is nothing but the property of the fully reduced HMGB1. Nevertheless, Tirone et al also teach that fully reduced HMGB1 associates with the chemokine CXCL12 and activates CXCR4 [see first paragraph in left column in page 304].
For claims 10-11:
Injury is inevitable from surgery, and so, administering HMGB1 ahead of time, should lower the risk of injury. 
For claim 40:
Tirone et al teach injection of HMGB1 accelerates tissue repair by acting on resident muscle stem cells, hepatocytes, and infiltrating cells. [See abstract]. In the injection of a drug, wherein the drug enters into the circulatory system and so that the entire body is affected. So, it is systemic administration. 
For claim 48:
Tirone et al teach both fully reduced HMGB1 and mutant 3S, wherein serines replace cysteines [see abstract].
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants fully reduced HMGB1 and mutant 3S and their use in treating muscle injury, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art, even if the drug is taken ahead of time.
The person of ordinary skill would have had a reasonable expectation of success in administering fully reduced HMGB1 or its 3S form in ahead of time, if the injury is anticipated, because, first, prior art established its utility in treating muscle regeneration after injury, second, there are several known drugs or supplements, which people take on daily basis to avoid future health problems etc. The person of ordinary skill in the art would have found it obvious to administer the HMGB1 before the injury is anticipated, based on the known properties of reduced HMGB1 or its 3S form, and skilled person expect that prior art teaching will perform its expected function to achieve its expected results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 4, 10-11, 28, 32, 40, 42-43 and 48-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US patent application number 17/046,702. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
Instant claims are drawn to a method of reducing the risk of a consequence of an anticipated injury in a subject by administering therapeutically effective amount of fully reduced (all thiol) form of HMGB1 or a biologically active truncated form of HMGB1, wherein the subject is anticipated to be involved in an activity known to cause an increased risk of sustaining the anticipated injury and the activity is an elective surgery, a sport, or military combat.
Claims of copending application are drawn to  method of preventing or treating or improving a condition associated with a defect in or damage to an organ or a tissue of such organ in a subject with, or at risk for, by administering a prophylactically or therapeutically effective amount of fully reduced (all thiol) form of HMGB1 or a biologically active truncated form of HMGB1, so as to prevent or treat such condition, wherein the subject is, or is anticipated to be, in need of prevention or treatment of the condition in the future, and wherein the organ or tissue relies on repair by stem or parenchymal cells that express the cell surface receptor CXCR4.
The subject matter claimed in the instant application is fully disclosed and covered in the US copending patent application and since the patent and the application are claiming common subject matter. The claims of copending application are broad in nature, which includes preventing, treating or improving the condition, but copending application also recite limitations, viz., ‘subject is at risk for’, ‘subject is anticipated the injury’, and these limitations overlap with the subject matter of instant claims. The difference, however, does not constitute a patentable distinct, because of overlap of the subject matter. Accordingly, claims of present application simply fall with the scope of copending US patent application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658